DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) Apparatus for additively manufacturing of three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which is consolidated by means of an energy beam, characterized by a measuring unit comprising:
a first beam splitter located between a collimating optic and a focusing optic;
a first measuring device is configured to generate information relating to a collimated part of the energy beam;
a protective glass arranged between the focusing optic and a [[the]] build plane, wherein the protective glass is configured to reflect at least a part of a focused part of the energy beam before contacting the build plane; and
a second measuring device configured to generate information relating to the focused part of the energy beam reflected from the protective glass.
2. (Currently Amended) Apparatus according to claim 1, wherein a first optical beam path extends from the collimating optic through the focusing optic onto [[a]] the build plane and a second optical beam path extends from the collimating optic to the first measuring device and a third optical beam path extends from protective glass through the focusing optic to the second measuring device, wherein the first measuring device is configured to generate information relating to a current focal length of the collimating 

Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 12/09/2021. Claim(s) 1-3 is/are currently amended, claim(s) 4-8 and 10-12 are previously presented and claim(s) 9 and 13 are cancelled. Accordingly, Claim(s) 1-8 and 10-12 is/are allowed.
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus for additively manufacturing of three dimensional objects as instantly claimed is that while the prior arts Buller (US 2018/0186067 — of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest a protective glass arranged between the focusing optic and the build plane, wherein the protective glass is configured to reflect at least a part of a focused part of the energy beam before contacting the build plane; and a second measuring device configured to generate information relating to the focused part of the energy beam reflected from the protective glass
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8 and 10-12, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743